Case 2:18-cr-00056-LGW-BWC Document 411 Filed 10/08/20 Page 1 of 2

                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 11:42 am, Oct 08, 2020
Case 2:18-cr-00056-LGW-BWC Document 411 Filed 10/08/20 Page 2 of 2
